DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/18/2022. The amendments filed on 4/18/2022 are entered.
The previous objections of claims 12 and 17-20 have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “such that the first and second electronic markers are in contact with the affected part” in line 7. This limitation appears to positivity recite the use of the detection device rather than structural features, and thus the limitations should claim only the structure using language such as “configured to” with respect to attachment within the affected part. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A measurement unit configured to recognize the electronic marker” in claims 1, 7, and 12-14. 
“An output unit configured to output information” in claims 7 and 14. 
The limitation of “metal detection unit” in claims 8, 10, and 15 is not interpreted under 112(f) because persons of ordinary skill in the art reading the specification would understand the term to have a sufficiently definite meaning as the name for the structure that performs the function even as the term convers a broad class of structures and identifies the structure by the function (see MPEP 2181(I)(A)). The limitation of “display unit” in claims 10-11 is not interpreted under 112(f) because a “display” is considered to be structure . 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “the first electronic marker having a dimension the same as that of the first distal end and the second electronic marker having a dimension the same as that of the second distal end” is stated in lines 9-10. This limitation is considered to be new matter and does not include support in the applicant’s originally filed disclosure. The written description fails to provide any support for the same dimensions between the first and second electronic markers and the distal ends of the body portion of the clip. The only indications of any similarity between the electronic marker shape and the distal ends are in the drawings, such as figures 1 and 2. In light of the 112(b) rejection below, and the use of the limitation “a dimension” it is not clear how the provided drawings would provide inherent support for the current claim limitation because the limitation lacks a reasonable scope and includes an indefinite claiming of the structural feature of the invention. Therefore, neither the applicant’s specification nor the drawings provide support for a dimension of the electronic marker being the same as that of the distal end, and the claim is rejected for failure to comply with the written description requirement. 
Claims dependent upon rejected claims are also rejected. Therefore, dependent claims 5-11 and 19 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “empty space” is stated in line 8 and it is unclear what the limitation is referring to or how it limits the claim because the use of the device is within digestive organs such as the stomach or the intestinal organs. As depicted in figures 2A-2D, the device body portion is disposed pointing outward from an affected part and into the stomach cavity, but it is not clear whether the space is “empty”. During a procedure, there may be liquids or other tissues overlapping along or within the stomach cavity and render the space partially filled. The applicant’s disclosure further does not provide specific teachings to an empty space of a digestive organ. Examiner suggests using a descriptor such as “hollow” or “cavity” more commonly used with respect to the digestive organs to more clearly claim the body portion being disposed as shown in figures 2A-2D. Furthermore, the limitation “the body portion is disposed in an empty space” in line 8 appears to positivity recite the use of the detection device rather than structural features, and thus the limitations should claim only the structure using language such as “configured to” with respect to attachment within the digestive system. 
Further regarding claim 1, the limitation “a dimension” is stated in lines 9 and 10 and it is unclear what dimension the limitation is referring to with respect to the first and second electronic markers. This renders the scope of the limitation unclear and indefinite as one of ordinary skill in the art could not reasonably determine what dimension of the electronic markers is cited in the claim limitations. 
For these reasons, the claim is rejected for indefiniteness. 
Regarding claim 12, the limitation “empty space” is stated in line 8 and is rejected for indefiniteness for the same reasons as discussed with respect to claim 1 above. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 5-11 and 13-19 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (U.S. Pub. No. 20080039676) hereinafter Fischell, in view of Chesbrough et al. (U.S. Pat. No. 6575991) hereinafter Chesbrough. 
Regarding claim 1, primary reference Fischell teaches:
A detection device (abstract) comprising: 
A clip configured to attach to an affected part of a digestive system from an inside of a digestive system through an endoscopic tool ([0062]-[0064], as shown in figures 12 and 13, the magnet marker 90A is considered to be the “clip” with paragraphs [0018] and [0065] describing use with endoscopic biopsies or surgeries which teaches to a configuration to be used inside of a digestive system, as the device can be used anywhere in the human body), 
the clip including a body portion ([0062]-[0064], as shown in figures 12 and 13, the magnet marker 90A is considered to be the “clip” with the small diameter wire 92 forming the “body portion” between each magnet marker portion) 
a first electronic marker and a second electronic marker ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which are considered to teach to the “magnetic” form of electronic marker as further disclosed in the applicant’s specification), 
wherein the first electronic marker is located at the first distal end and the second electronic marker is located at the second distal end ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which are located at first and second distal ends of the overall clip device); and 
the first electronic marker having a dimension the same as that of the first distal end and the second electronic marker having a dimension the same as that of the second distal end ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which each form the distal ends of the magnet marker 90A, and therefore have the same dimensions as the distal ends),
and wherein no electronic markers other than the first and second electronic markers are present on the body portion ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91, with the electronic markers being formed of individual magnets and thus the small diameter wire 92 forms the body portion without any additional electronic markers);
a probe including a measurement unit configured to approach the affected part from an outside of the digestive system ([0012], for detection by a magnetometer probe operated by a surgeon; [0013]-[0014]; [0020]-[0021]; [0047], magnetometer probe 41; [0048]-[0049]; [0053]; As detailed in the cited paragraphs and depicted in figure 4, the magnetometer probe approaches the magnet marker from outside of the body to determine the location of the placement of the marker within the tissue; The measurement unit has been interpreted under 112(f) to correspond to the structure disclosed on page 6, lines 18-25, page 7, lines 12-19, lines 25-27, and page 8, lines 17-19 of the applicant’s specification. Therefore, the magnetic version of the detection unit disclosed by the applicant corresponds to the magnetometer probe 41 as taught by Fischell. This magnetometer probe 41 is considered to be an equivalent to the applicant’s metallic material based magnetic tracking device) and 
to recognize the first and second electronic markers to identify a location of the affected part through an interaction between the measurement unit and the first and second electronic markers ([0012], for detection by a magnetometer probe operated by a surgeon; [0013]-[0014]; [0020]-[0021]; [0047], magnetometer probe 41; [0048]-[0049]; [0053]; The magnetometer probe 41 determines the location based on the magnetic interaction with the magnet elements of the magnet marker utilized during the medical procedures, which is considered to be an interaction between the measurement unit and the first and second electronic markers).  
Primary reference Fischell fails to teach:
Wherein the body portion is formed of a flexible material and has a Y-shape that has a first distal end and a second distal end
Such that the first and second electronic markers are in contact with the affected part after the clip is attached to the affected part
And the body portion is disposed in an empty space of the digestive system
However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
Wherein the body portion is formed of a flexible material and has a Y-shape that has a first distal end and a second distal end (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94) 
Such that the first and second marker ends are in contact with the affected part after the clip is attached to the affected part (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker distal ends “fingers 94” forming points of contact with the tissue mass to help anchor the marker within the target region of the tissue mass and prevent migration through the mass. With the marker ends forming the electronic markers in the combined Fischell and Chesbrough invention, these ends would be in contact with the affected part following placement in the determined target location)
And the body portion is disposed in an empty space of the digestive system (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, in the combined invention of Fischell and Chesbrough the device is configured to be used with endoscopic procedures anywhere accessible within the body (Fischell, [0018]; [0065]) and with Y-shaped distal tips insertable into tissue (Chesbrough, figure 9 and col 5, lines 39-56), and thus is capable of performing the intended use of implanting the marker in tissue mass of a digestive organ with the main body portion disposed in an empty space)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell to be configured in a Y-shape with the distal ends configured to be in contact with the target anatomical feature as taught by Chesbrough because it would be an obvious change in shape of the marker as the Y-shape is configured to fit or attach to structures based on constraints of different tissue regions, thus making the Y-shaped marker more effectively attach to particular target areas of interest. 
Regarding claim 5, the combined references of Fischell and Chesbrough teach all of the limitations of claim 1. Primary reference Fischell further teaches:
wherein the first and second electronic markers include a magnetic material, a metallic material, or an RFID tag ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91).
Regarding claim 7, the combined references of Fischell and Chesbrough teach all of the limitations of claim 1. Primary reference Fischell further teaches:
further comprising: 
an output unit configured to output information acquired by the measurement unit ([0048], visual display; [0051], “Thus it is envisioned that the handle 44 could contain all the electronic circuitry and an audio and/or visual means for correlating the position of the detector 42 with the position of any of the magnet markers described herein”; The output unit has been interpreted under 112(f) to correspond to the structure disclosed on page 3, lines 23-27, page 7, lines 1-8, page 8, lines 6-11, lines 20-24, and page 10, lines 1-7 of the applicant’s specification. Therefore, the display unit disclosed by the applicant corresponds to the visual display as taught by Fischell).
Regarding claim 19, the combined references of Fischell and Chesbrough teach all of the limitations of claim 1. Primary reference Fischell further fails to teach:
wherein the body portion includes a base portion, a first finger having the first distal end and a second figure having the second distal end, the first and second fingers extending from the base portion
However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
wherein the body portion includes a base portion, a first finger having the first distal end and a second finger having the second distal end, the first and second fingers extending from the base portion (figure 9 shows a Y-shaped marker device with a first distal end and second distal end which form the first and second fingers. The remaining central portion of the y-shaped marker forms the base portion of the body portion; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell and Chesbrough to be configured in a Y-shape with fingers and a base portion as taught by Chesbrough because it would be an obvious change in shape of the marker as the Y-shape is configured to fit or attach to structures based on constraints of different tissue regions, thus making the Y-shaped marker more effectively attach to particular target areas of interest.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough, as applied to claim 5 above, and further in view of El-Gamal et al. (U.S. Pub. No. 20160139173) hereinafter El-Gamel.   
Regarding claim 6, the combined references of Fischell and Chesbrough teach all of the limitations of claim 5. Primary reference Fischell further teaches:
wherein if the first and second electronic markers includes the magnetic material ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91)
Primary reference Fischell further fails to teach:
the measurement unit includes a metallic material
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
the measurement unit  includes a metallic material ([0056]-[0060], there is a metallic layer in the MEMS magnetometer unit which is considered to be the magnetic sensor used in the measurement unit; figures 1A-1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell and Chesbrough to incorporate the metallic material in the magnetometer measurement unit as taught by El-Gamel because using a metallic layer can help reduce noise and improve signal quality ([0056]). 
Claims 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough as applied to claim 7 above, and further in view of De Vries et al. (U.S. Pub. No. 20160166328) hereinafter De Vries.  
Regarding claim 8, the combined references of Fischell and Chesbrough teach all of the limitations of claim 7. Primary reference Fischell further fails to teach:
wherein if the first and second electronic markers include the metallic material, the measurement unit includes a metal detection unit 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the first and second electronic markers include the metallic material, ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”; [0077], metallic reference marker; Examiner notes that the current wording of the limitation of “if the first and second electronic markers include the metallic material” does not require the measurement unit to include a metal detection unit. If the markers do not include metallic material, then the limitation of the measurement unit including a metal detection unit is not required. As the limitation is an optional limitation, the citations utilized to teach to the metal detection unit are provided for purposes of compact prosecution. Using claim language such as “wherein the first and second electronic markers include the metallic material” would overcome the current issues with the claim and would require the metal detection unit in the measurement unit), 
the measurement unit includes a metal detection unit ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell and Chesbrough to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment (De Vries, [0048]). 
Regarding claim 9, the combined references of Fischell and Chesbrough teach all of the limitations of claim 7. Primary reference Fischell further fails to teach:
wherein if the first and second electronic markers include the RFID tag 
the measurement unit includes an RFID reader 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the first and second electronic markers include the RFID tag ([0049], the reference markers may be RFID elements; [0057]; [0080]; Examiner notes that the current wording of the limitation of “if the first and second electronic markers include the RFID tag” does not require the measurement unit to include a RFID reader. If the markers do not include RFID tag, then the limitation of the measurement unit including a RFID reader is not required. As the limitation is an optional limitation, the citations utilized to teach to the RFID reader are provided for purposes of compact prosecution. Using claim language such as “wherein the first and second electronic markers include the RFID tag” would overcome the current issues with the claim and would require the RFID reader in the measurement unit), 
the measurement unit includes an RFID reader ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell and Chesbrough to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment (De Vries, [0048]). 
Regarding claim 11, the combined references of Fischell, Chesbrough, and De Vries teach all of the limitations of claim 9. Primary reference Fischell further teaches:
wherein the output unit includes a display unit ([0048], visual display; [0051], “Thus it is envisioned that the handle 44 could contain all the electronic circuitry and an audio and/or visual means for correlating the position of the detector 42 with the position of any of the magnet markers described herein”;), and 
Primary reference Fischell further fails to teach:
wherein if the RFID reader recognizes the RFID tag, the display unit is operated
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the RFID reader recognizes the RFID tag, the display unit is operated  ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080]; [0061] teaches to a use of a display as in primary reference Fischell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell, Chesbrough and De Vries to incorporate the use of an operation of a display unit when recognizing the RFID tag as taught by De Vries because the display unit or graphic user interface can display information about the detected signal, including positional information, to a user (De Vries, [0061]). The positional information provided to the user enhances the accuracy of the interventional procedure and provides the user with greater visualization of the target tissue region. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough, in further view of De Vries as applied to claim 8 above, and further in view of Takashi et al. (JP2002-159508A, see English translation attached with the office action of 2/17/2021 for citations) hereinafter Takashi.
Regarding claim 10, the combined references of Fischell, Chesbrough, and De Vries teach all of the limitations of claim 8. Primary reference Fischell further fails to teach: 
wherein the output unit includes a speaker or a display unit
wherein the speaker or the display unit is operated when a value detected by the magnet detection unit is a set value or more
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein the output unit includes a speaker or a display unit ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], describes the visual display of measurement information), and 
wherein the speaker or the display unit is operated when a value detected by the magnet detection unit is a set value or more ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], “when the size is exceeded, warnings such as a buzzer and blinking lamp are displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell, Chesbrough, and De Vries to be configured to utilize speak output unit as taught by Takashi because it enables accurate localization without the need for a user to shift focus to a display and can more efficiently locate the marker. 
Claims 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough, in further view of Takashi.
Regarding claim 12, primary reference Fischell teaches:
A detection method using a detection device (abstract) comprising: 
(a) attaching a clip including a body portion ([0062]-[0064], as shown in figures 12 and 13, the magnet marker 90A is considered to be the “clip” with the small diameter wire 92 forming the “body portion” between each magnet marker portion)
A first electronic marker and a second electronic marker ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which are considered to teach to the “magnetic” form of electronic marker as further disclosed in the applicant’s specification)
wherein a first electronic marker is located at the first distal end and a second electronic marker is located at the second distal end ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which are located at first and second distal ends of the overall clip device); 
wherein no electronic markers other than the first and second electronic markers are present on the body portion ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91, with the electronic markers being formed of individual magnets and thus the small diameter wire 92 forms the body portion without any additional electronic markers); and 
(b) allowing a probe including a measurement unit capable of recognizing the first and second electronic markers to approach the affected part from an outside of the digestive system to identify a location of the affected part by recognizing the first and second electronic markers through an interaction between the measurement unit and the first and second electronic markers ([0012], for detection by a magnetometer probe operated by a surgeon; [0013]-[0014]; [0020]-[0021]; [0047], magnetometer probe 41; [0048]-[0049]; [0053]; The measurement unit has been interpreted under 112(f) to correspond to the structure disclosed on page 6, lines 18-25, page 7, lines 12-19, lines 25-27, and page 8, lines 17-19 of the applicant’s specification. Therefore, the magnetic version of the detection unit disclosed by the applicant corresponds to the magnetometer probe 41 as taught by Fischell).  
Primary reference Fischell fails to teach:
wherein the body portion is formed of a flexible material and has a Y shape that has a first distal end and a second distal end and
the first and second electronic markers in contact with the affected part and the body portion disposed in an empty space
However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
wherein the body portion is formed of a flexible material and has a Y shape that has a first distal end and a second distal end and (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94) 
the first and second marker ends in contact with the affected part and the body portion disposed in an empty space (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, in the combined invention of Fischell and Chesbrough the device is configured to be used with endoscopic procedures anywhere accessible within the body (Fischell, [0018]; [0065]) and with Y-shaped distal tips insertable into the affected part tissue (Chesbrough, figure 9 and col 5, lines 39-56), and thus is capable of performing the intended use of implanting the marker in tissue mass of a digestive organ with the main body portion disposed in an empty space)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell to be configured in a Y-shape with the distal ends configured to be in contact with the target anatomical feature as taught by Chesbrough because it would be an obvious change in shape of the marker as the Y-shape is configured to fit or attach to structures based on constraints of different tissue regions, thus making the Y-shaped marker more effectively attach to particular target areas of interest.  
Primary reference Fischell further fails to teach:
and mounted on an endoscopic tool to an affected part of a digestive system from an inside of the digestive system, and retrieving the endoscopic tool, 
And the body portion disposed in an empty space of the digestive system 
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
and mounted on an endoscopic tool to an affected part of a digestive system from an inside of the digestive system, and retrieving the endoscopic tool, ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], endoscope; [0016], digestive organ; [0023], [0024], endoscope 11; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion; [0029]; [0034]; [0035]), and 
And the body portion disposed in an empty space of the digestive system ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], endoscope; [0016], digestive organ; [0023]-[0024], as shown in figures 1 and 2, the clip attaches to a portion of the digestive organ such as the interior of the large intestine 5, with the main body portion of clip 3 disposed outward into the empty cavity space of the large intestine 5 ; [0025], clip is utilized for attachment to the lesion site (affected part); [0028]-[0029]; [0034]; [0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell and Chesbrough to be configured to attach to an inside of a digestive system tissue structure while using an endoscope and a probe to approach and perform localization processing from outside the digestive system as taught by Takashi because it enables the marking of tissues and particularly lesions within the gastrointestinal organs prior to a gastrointestinal resection surgery. This provides a minimally invasive way of marking structures and increasing surgical accuracy ([0013]). This further probe localization feature from outside the digestive system eliminates the need for re-insertion of an endoscope, fluoroscopy, or dye injection as well as shortens operation time for the patient ([0032]). 
Regarding claim 14, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 12. Primary reference Fischell further teaches:
further comprising: (c) outputting information acquired by the measurement unit, by an output unit ([0048], visual display; [0051], “Thus it is envisioned that the handle 44 could contain all the electronic circuitry and an audio and/or visual means for correlating the position of the detector 42 with the position of any of the magnet markers described herein”; The output unit has been interpreted under 112(f) to correspond to the structure disclosed on page 3, lines 23-27, page 7, lines 1-8, page 8, lines 6-11, lines 20-24, and page 10, lines 1-7 of the applicant’s specification. Therefore, the display unit disclosed by the applicant corresponds to the visual display as taught by Fischell).
Regarding claim 17, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 12. Primary reference Fischell further fails to teach:
further comprising mounting the clip to the endoscopic tool via the body portion
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
further comprising mounting  the clip to the endoscopic tool via the body portion ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], the magnetic marker body is attached to the tip of an operation tube with the endoscope. This is considered to be an mounting the clip to the endoscopic tool; [0023], [0024], endoscope 11 as shown in figure 2 shows the clip 3 mounted to the endoscopic tool with the body structure of the clip; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion which is attached as shown in figures 2 and 3; [0029]; [0034]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell, Chesbrough, and Takashi to be configured to attach the body portion of the marker to an endoscope as taught by Takashi because it enables the marking of tissues and particularly lesions within the gastrointestinal organs prior to a gastrointestinal resection surgery with a reduced diameter of the endoscopic sized with the magnet marker (Takashi, [0013]). 
Regarding claim 18, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 17. Primary reference Fischell further fails to teach:
wherein the body portion includes a base portion, a first finger having the first distal end and a second finger having the second distal end, the first and second fingers extending from the base portion
However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
wherein the body portion includes a base portion, a first finger having the first distal end and a second finger having the second distal end, the first and second fingers extending from the base portion (figure 9 shows a Y-shaped marker device with a first distal end and second distal end which form the first and second fingers. The remaining central portion of the y-shaped marker forms the base portion of the body portion; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Fischell, Chesbrough, and Takashi to be configured in a Y-shape with fingers and a base portion as taught by Chesbrough because it would be an obvious change in shape of the marker as the Y-shape is configured to fit or attach to structures based on constraints of different tissue regions, thus making the Y-shaped marker more effectively attach to particular target areas of interest.  
Primary reference Fischell further fails to teach:
wherein mounting the clip to the endoscopic tool comprises attaching the base portion to the endoscopic tool
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein mounting the clip to the endoscopic tool comprises attaching the base portion to the endoscopic tool ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], the magnetic marker body is attached to the tip of an operation tube with the endoscope. This is considered to be an mounting the clip to the endoscopic tool; [0023], [0024], endoscope 11 as shown in figure 2 shows the clip 3 mounted to the endoscopic tool with the base portion. The prongs extended from the clip 3 teach to the y-shaped fingers of the Chesbrough reference, with the clip attached via a central section to the endoscope for easy accessibility to placing the arm portions in the target tissue; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion which is attached as shown in figures 2 and 3; [0029]; [0034]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker method of Fischell, Chesbrough, and Takashi to be configured to attach the body portion of the marker to an endoscope via a central base portion as taught by Takashi because attaching the clip via a central section to the endoscope provides better accessibility to positioning and placing the arm portions into the target tissue. With the arm portions directed away from the endoscope during attachment, the arms can be easily maneuvered to the target tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough, in further view of Takashi as applied to claim 12 above, and further in view of El-Gamal.   
Regarding claim 13, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 12. Primary reference Fischell further teaches:
wherein the first and second electronic markers include a magnetic material ([0062]-[0064], as shown in figures 12 and 13, the first electronic marker and second electronic marker include the two main magnet bodies 91 which are considered to teach to the “magnetic” form of electronic marker), and 
Primary reference Fischell further fails to teach:
in (b), the measurement unit includes a metallic material, and 
wherein the location of the affected part is detected through an interaction between the magnetic material  and the metallic material 
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
in (b), the measurement unit includes a metallic material, and ([0056]-[0060], there is a metallic layer in the MEMS magnetometer unit which is considered to be the magnetic sensor used in the measurement unit; figures 1A-1C), and 
wherein the location of the affected part is detected through an interaction between the magnetic material  and the metallic material ([0056]-[0060], the metallic layer provides free motion and electrical interconnectivity to the sensor which enables detection of magnetic fields. This teaches to an interaction with the magnetic material of primary reference Fischell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell, Chesbrough, and Takashi to incorporate the metallic material in the magnetometer measurement unit as taught by El-Gamel because using a metallic layer can help reduce noise and improve signal quality ([0056]-[0060]). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischell, in view of Chesbrough, in further view of Takashi as applied to claim 14 above, and further in view of De Vries. 
Regarding claim 15, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 14. Primary reference Fischell further fails to teach:
wherein in 
(a), the first and second electronic markers includes a metallic material, and in 
(b), the measurement unit  includes a metal detection unit, and wherein the location of the affected part is detected through a metal detection function of the metal detection unit 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the first and second electronic markers includes a metallic material, and in  ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”; [0077], metallic reference marker), and in 
(b), the measurement unit  includes a metal detection unit, and wherein the location of the affected part is detected through a metal detection function of the metal detection unit ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell, Chesbrough, and Takashi to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment (De Vries, [0048]). 
Regarding claim 16, the combined references of Fischell, Chesbrough, and Takashi teach all of the limitations of claim 14. Primary reference Fischell further fails to teach:
wherein in 
(a), the first and second electronic markers include an RFID tag, and in 
(b), the measurement unit includes an RFID reader, and wherein the location of the affected part is detected through recognition of the RFID tag by the RFID reader 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the first and second electronic markers include an RFID tag, and in   (110c) ([0049], the reference markers may be RFID elements; [0057]; [0080]), and in 
(b), the measurement unit includes an RFID reader, and wherein the location of the affected part is detected through recognition of the RFID tag by the RFID reader   ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080], see also [0071]-[0077] for description of position location process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Fischell, Chesbrough, and Takashi to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment (De Vries, [0048]). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The limitation “and wherein no electronic markers other than the first and second electronic markers are present on the body portion” changes the scope of the independent claims in such a way that necessitates a new ground of rejection for the present amendment of the claim. This alters not only the structure of the first and second electronic markers, but also the claimed “clip” and “body portion” previously set forth in lines 2-3 of claim 1. 
Regarding the applicant’s arguments directed to the Chesbrough reference the applicant argues that the points of contact of the fingers form contact with the tissue structure and are commonly used in tissue mass to prevent migration. The applicant argues that this fails to teach to the body portion being disposed in an empty space of a digestive organ. In the current rejections, the combined Fischell and Chesbrough invention is configured to be used in a digestive organ of the body, with the distal ends of the Y-shaped marker configured to be positioned in the tissue and the body portion in an empty space. In response to applicant's argument that the Chesbrough features can’t be implanted in a tissue mass adjacent to an empty space of a digestive organ, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art structure of Fischell and Chesbrough is configured to be used with endoscopic procedures anywhere accessible within the body (Fischell, [0018]; [0065]) and with Y-shaped distal tips insertable into tissue (Chesbrough, figure 9 and col 5, lines 39-56), and thus is capable of performing the intended use of implanting the marker in tissue mass of a digestive organ with the main body portion disposed in an empty space. Therefore the combined invention of Fischell and Chesbrough teach to the additional claim limitations in the present amendments. 
In response to applicant's arguments against the references individually (arguments directed to the Takashi reference and the marker clip attached to the digestive system tissue), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the combined invention, the Y-shaped body portion of Chesbrough incorporated in the combined invention of Fischell and Chesbrough would position the body portion disposed outward from a tissue mass of a digestive system organ.
The applicant’s arguments directed to additional prior art references are not relevant to the rejections of the independent claim limitations of claims 1 and 12. 
For these reasons, the applicant’s arguments directed to the previous rejections under 35 U.S.C. 103 are either not persuasive or moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791